ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 13 May 2021 for the application filed 30 July 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 13 May 2021, with respect to claims 1 and 3-14 have been fully considered and are persuasive in view of the amendments presented.  The pervious rejections of claims 1 and 3-14 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an upper link having a first end rotatably connected to the cylinder; a lower link having a first end rotatably connected to the beam, a second end of the lower link being rotatably coupled to a second end of the upper link; and a limiter comprising a first stop associated the upper link and a second stop associated with the lower link, the first stop engaging the second stop to limit rotation of the upper link relative to the lower link, wherein the limiter is selectively adjustable to provide a predetermined maximum distance between the first end of the upper link and the first end of the lower link” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 3-10 depend from claim 1 and are therefore also found allowable.
Regarding Claim 11, the prior art of record fails to disclose or teach “an upper link having a first end rotatably connected to the cylinder; a lower link having a first end rotatably connected to the beam, a second end of the lower link being rotatably coupled to a second end of the upper link; a limiter configured to limit rotation of the upper link relative to the lower link. wherein the limiter is selectively adjustable to provide a predetermined maximum distance between the first end of the upper link and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/27/2021